Citation Nr: 0412243	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  02-10 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of hepatitis B 
and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
September 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The veteran requested a hearing before a member of the Board 
on his July 2002 substantive appeal.  In a written statement, 
dated in September 2002, the veteran withdrew his request for 
a hearing before a member of the Board, and requested a 
hearing before a hearing officer at the RO.  At a December 
2002 hearing before a hearing officer, the veteran confirmed 
that he did not wish to have a hearing before a member of the 
Board.


FINDINGS OF FACT

1.  An unappealed June 1998 RO decision denied service 
connection for hepatitis B.

2.  The evidence received since the June 1998 RO decision 
includes new evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of hepatitis B.

3.  Hepatitis B, diagnosed and treated during service, was 
acute and transitory in nature and resolved without any 
residual disability.




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for hepatitis B has 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).

2.  Residuals of hepatitis B were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

The United States Court of Appeals for Veteran Claims' 
(CAVC's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, a substantially complete application was 
received in August 2000.  Thereafter, in a rating decision 
dated in March 2002, the RO denied the veteran's reopened 
claim for service connection for residuals of hepatitis B.  
Only after that rating action was promulgated did the AOJ, on 
August 20, 2003, provide notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
would be obtained by VA.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would not be a reasonable construction of 
section 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the CAVC in Pelegrini, for 
the appellant to overcome.  See Pelegrini.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

After the notice was provided a supplemental statement of the 
case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant. 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  A VA notice letter sent to the 
appellant in March 2004 informed the appellant to send to the 
Board any additional evidence concerning his appeal.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The August 2003 VA notice letter requested the appellant to 
submit additional evidence and information within 30 days.  
This letter went on to state that the evidence could be sent 
in within one year of the date of that letter.  In 
legislation enacted on December 16, 2003, Congress amended 
38 U.S.C.A. § 5103(b) to allow VA to adjudicate a claim for 
VA benefits before expiration of the one-year period provided 
in the statute.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(b)).  The amendment to the 
statute is effective November 9, 2000, the date of enactment 
of the VCAA.  The December 2003 amendment supersedes the 
holding by the United States Court of Appeals for the Federal 
Circuit (CAFC) in Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), that a claim for VA benefits could not be denied until 
one year had expired after notice to the claimant of the 
evidence needed to substantiate the claim.  Accordingly the 
Board may now consider the appellant's claim even though a 
year has not passed since issuance of the July 2003 notice 
letter. 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical reports are of record, as well as post 
service private and VA treatment and examination reports.  
The Board further notes that the veteran has provided 
testimony  at a hearing before a RO hearing officer.  The 
appellant has been accorded ample opportunity to present 
evidence and argument in support of the appeal, and has done 
so.  Furthermore, in an August 2003 letter, the veteran 
informed the RO that he had given the VA all the evidence 
that he had.  There is no indication that there exists any 
obtainable evidence which has a bearing on the issue decided 
below which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim for entitlement to service connection for hepatitis B 
has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2003).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2003).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

Service connection for residuals of hepatitis B was denied by 
the RO in June 1998.  The veteran did not complete an appeal 
of that decision.  Accordingly, that determination is final.  
38 U.S.C.A. § 7105.  

In August 2000 the veteran requested that his claim for 
service connection for residuals of hepatitis B be reopened.   

In the March 2002 rating action now on appeal, the RO 
reopened the veteran's claim for service connection for 
residuals of hepatitis B.  While the RO has adjudicated the 
issue on a de novo basis, the United States Court of Appeals 
for Veterans Claims (Court) has held that the Board is under 
a legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
See Jackson v. Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  
Accordingly, the Board will initially adjudicate whether new 
and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
residuals of hepatitis B.  Insofar as the veteran's claim has 
been reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The evidence of record at the time of the June 1998 RO 
decision included some of the veteran's service medical 
records and an October 1997 VA examination report.  The 
service medical records in the claims file at that time did 
not indicate that the veteran had hepatitis B during service.  
No residuals of hepatitis B were noted on the September 1996 
discharge examination report. 

The October 1997 VA examination report notes that the veteran 
reported that he developed hepatitis B in Korea in 1986.  The 
veteran reported no symptoms from hepatitis B since 1986.  
The diagnoses included history of hepatitis B infection.  
Liver function tests were negative for hepatitis B surface 
antigen.  The veteran was positive for hepatitis B core and 
surface antibodies.

Evidence received subsequent to the June 1998 final RO 
determination includes a July 2000 statement from a VA 
physician.  The physician stated that it was his opinion that 
the veteran had hepatitis B.  He reported that the veteran 
developed hepatitis B on active duty in October 1986.  The 
physician noted that no records were available to prove the 
blood test results from 1986, but that the veteran's history 
was very consistent with such a diagnosis being contracted 
during service.

The veteran also submitted a medical record dated in February 
1987.  These records show that the veteran's son was treated 
at a M.A.S.H. unit for viral syndrome.  This record also 
notes that the veteran had hepatitis in October 1986.

Also received since the June 1998 rating decision were 
additional service medical records.  These records show that 
the veteran was hospitalized on August 8th 1986 for hepatitis 
B.  The September 1986 discharge summary indicates that the 
veteran's hepatitis B had resolved and that the veteran was 
released to full duty.

VA outpatient treatment records dated from May 1999 to 
September 2000 indicate that the veteran was examined for 
hepatitis B and for hepatitis C.  No symptoms related to 
hepatitis B were noted.

Private medical records dated from January 1998 to June 2002 
do not indicate that the veteran had any residuals of 
hepatitis B.

In May 2002, the veteran submitted leave/earnings statements 
from his time in the Army.  These statements show that he was 
hospitalized in August 1986.

The veteran was afforded a VA examination in December 2002.  
The veteran reported that he developed hepatitis B in 1986.  
The veteran reported no complaints suggestive of chronic 
hepatitis B since that time.  The veteran denied vomiting, 
hematemesis, melena, nausea or any other gastrointestinal 
complaints.  The veteran also denied fatigue, anxiety, 
depression and pain.  The examiner noted that past laboratory 
examination had been hepatitis C negative, hepatitis A 
negative, hepatitis B surface antigen negative, hepatitis B 
surface antibody positive, hepatitis B core antibody 
positive, and hepatitis B core antibody IgM negative.  The 
examiner opined that while the veteran had hepatitis B in the 
past, the blood work from two years ago did not suggest any 
evidence of chronic hepatitis B.  The examiner stated that he 
would take further blood tests to ensure that there were no 
signs of reactivation of hepatitis B, but he thought that 
would be extremely unlikely.  VA laboratory testing in 
December 2002 revealed that hepatitis B core antigen 
(HBVcABM) and hepatitis B surface antigen (HBSAG) tests were 
negative.

The veteran testified before a hearing officer at the RO in 
December 2002.  He stated that he developed hepatitis B while 
serving in Korea.  The veteran reported that after his 
initial treatment for hepatitis B in service, he did not 
receive any more treatment in service for hepatitis B.  The 
veteran stated that he was again treated for hepatitis B at 
VA in 1998 or 1999, but was not currently receiving any 
treatment or medications for it.  The veteran was not sure of 
any residuals symptoms that he might currently have.  He said 
that he was told that his liver was larger than before.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence of record at the time 
of the June 1998 final RO decision did not provide medical 
evidence that the veteran had hepatitis B during service or 
that he currently has hepatitis B.  The newly submitted 
evidence includes service medical records verifying that the 
veteran had hepatitis B during service and a medical opinion 
that the veteran currently has hepatitis B.  Accordingly, the 
Board finds that new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
residuals of hepatitis B.

De Novo Review

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The evidence of record clearly shows that the veteran 
developed hepatitis B during service.  The record also 
contains a statement from a VA physician stating that from 
his discussion with the veteran, it was his opinion that the 
veteran currently had a hepatitis B disability.  The VA 
physician went on to say that the veteran's history was 
consistent with a diagnosis of hepatitis B during service.  
However, this VA physician did not provide any basis for his 
statement that the veteran had a current hepatitis B 
disability, and did not indicate what symptoms, if any, the 
veteran experienced.  Since this opinion was not based on a 
review of the veteran's medical records, or on current 
laboratory tests, the Board does not give this opinion much 
probative weight.  The Board finds the remaining evidence of 
record to be more probative.  The service medical records 
subsequent to September 1986, and the September 1996 
discharge examination report do not reveal that the veteran 
had any residuals of hepatitis B.  Nor do the post-service 
medical records, excepting the July 2000 VA opinion, indicate 
that the veteran experienced any reoccurrence or any 
residuals of hepatitis B.  The veteran himself has denied any 
noticeable post-service symptoms residual of his in-service 
hepatitis B infection.  Furthermore, the VA examinations in 
October 1997 and December 2002 included blood tests that 
revealed that the veteran does not currently have hepatitis 
B.  Additionally, based on an examination of the veteran and 
a review of the veteran's medical history, the December 2002 
VA physician expressed the opinion that there was no evidence 
that the veteran had chronic hepatitis B, and that it would 
be extremely unlikely for the veteran to have reactivation of 
hepatitis B.  The Board is of the opinion that the weight of 
the evidence, and the most probative evidence or record, 
reveals that the veteran's hepatitis B infection during 
service was acute and transitory in nature and resolved 
without any residual disability or recurrence.  The Board 
notes that service connection may not be granted unless a 
current disability is shown.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Accordingly, the preponderance of 
the evidence is against entitlement to service connection for 
residuals of hepatitis B, and the veteran's claim must be 
denied.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for hepatitis B is 
granted. 

Entitlement to service connection for residuals of hepatitis 
B is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



